DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 08/22/2022 are acknowledged.
Claims 86-103 are pending. 


3. Applicant’s election without traverse of the invention of Group III in the reply filed on 08/22/2022 is acknowledged.
All presently pending claims read on the elected invention.


4. Claims 89, 94 and 99 are objected to because of the following informality: inconsistency in in the use of singular vs plural form in the recitation “an antibodies or fragments thereof.”



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 86-103 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claims 86-88 are indefinite because of the inconsistency between the preamble reciting a “method of screening for anti-PVRIG antibodies and fragments thereof” and the resolution step of determining whether “the candidate agent comprising an antibody or fragment thereof inhibits the binding of PVRIG with PVRL2.”  Because of this inconsistency, it is unclear what the claimed methods are intended to accomplish.

(ii) Claims 90, 95 and 100 are indefinite, because they are inconsistent with the base claims on which they depend.  The latter are directed to methods of screening for anti-PVRIG antibodies, i.e. identifying anti-PVRIG antibodies among candidate agents; if a candidate agent is itself an anti-PVRIG antibody, it is unclear what can be accomplished by performing the recited method steps.

(iii) Claims 91, 96 and 101 are indefinite, because the recitation of “said activation” lacks proper antecedent basis in the respective base claims.

(iv) Claims 93, 98 and 103 are indefinite, because the recitation of “activation” lacks proper antecedent basis in the respective base claims.
It appears that claims 93, 98 and 103 were intended to depend on claims 91, 96 and 101, respectively, which dependence is provisionally assumed for examination purposes.

(v) Claims 89-103 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8. Claim 86-103 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Zhu et al. (US 20170240613; cited on IDS; see entire document).

It is noted that provisional applications USSN 62/118235 and 62/141168, upon which priority is claimed under 35 U.S.C. 119(e), fail to provide adequate support under 35 U.S.C. 112 for claims 86-103.  Specifically, sufficient support could not be identified at least for the following limitations:
methods of “screening for anti-PVRIG antibodies and fragments thereof,” or 
method steps of “contacting” a cell expressing PVRIG or PVRL2 with a second cell, a PVRL2 polypeptide, or a PVRIG polypeptide.

Consequently, claims 86-103 have been accorded the priority of the filing date of parent application USSN 15/048975, i.e. 02/19/2016.  
Should Applicant disagree with the Examiner’s factual determination above, it is incumbent upon Applicant to provide a showing that specifically supports the instant claim limitations.

Zhu teaches that CD112 is a ligand for CD112R (e.g. [0006]).  CD112 is a synonym of PVRL2 [0004], and CD112R is a synonym of PVRIG [0524].

Zhou teaches CD112R/PVRIG antagonists, which are agents that inhibit or block interaction between CD112R/PVRIG and CD112/PVRL2, such as antagonistic anti-CD112R/PVRIG antibodies and CD112/PVRL2 blocking antibodies (e.g. [0017], [0308], [0395], [0542]).  Methods for identifying antagonists of a polypeptide comprise contacting a polypeptide with a candidate antagonist molecule and measuring a detectable change in one or more biological activities normally associated with the polypeptide (e.g. [0307]).  

In particular, Zhou describes a working example wherein human CD112R/PVRIG-transfected cells (i.e. cells comprising an exogenous recombinant nucleic acid encoding a human PVRL2 polypeptide, wherein the cells express the human PVRL2 polypeptide) were contacted with a human CD112/PVRL2-Fc polypeptide or with an anti-CD112R/PVRIG mAb, and the binding was detected by flow cytometry.  See [0161], [0537], and Fig. 3B.  In another working example, human CD112R/PVRIG-transfected cells were contacted with a mAb against human CD112R/PVRIG (clone 2H6), and the binding was detected by flow cytometry.  See [0175], [0526], and Fig. 6A.

Zhou also describes a working example wherein human cells expressing CD112/PVRL2 were contacted with a CD112R/PVRIG-Fc polypeptide in the presence or absence of anti-CD112/PVRL2 mAb (clone TX31), which was found to inhibits the binding of CD112R/PVRIG with CD112/PVRL2.  See [0167], [0540], and Fig. 4B.

Zhou further describes a working example wherein mCD112/PVRL2-transfected cells were contacted with a CD112R/PVRIG-Fc polypeptide in the presence or absence of anti-CD112R/PVRIG mAb (clone 6H11), which was fond to inhibit the binding of CD112R/PVRIG with CD112/PVRL2.  See [0203], [0204], [0571], and Figs. 17A and 17B.

In view of these teachings, a person of ordinary skill in the art will at once envisage the methods of claims 87 and 88.  Accordingly, Zhou’s teachings anticipate claims 87-88, 94-95, and 99-100.

Zhou further teaches that CD112R/PVRIG is expressed on the surface of T cells (e.g. [0526]), CD112/PVRL2 is expressed on the surface of dendritic cells and tumor cells (e.g. [0534]), and binding of CD112/PVRL2 to CD112R/PVRIG suppresses T cell activation (e.g. [0544]-[0548]).  

In particular, Zhou teaches a working example wherein human T cells, which express CD112R/PVRIG, were contacted with autologous DCs, which express CD112/PVRL2, and the effect of this interaction on T cell activation was determined in in the presence or absence of a CD112R/PVRIG blocking mAb.  See [0169], [0546], and Fig. 4D.

In view of these teachings, as well as Zhou’s teachings of CD112R/PVRIG- and CD112/PVRL2-transfected cell lines (described above), a person of ordinary skill in the art will at once envisage the method of claim 86.  Accordingly, Zhou’s teachings anticipate claims 86 and 89-90.

In the above working example, T cell proliferation, as measured by FACS analysis CFSE dilution, was used as an indicator of T cell activation ([0544], [0546], and Fig. 4D).  The same method for detecting T cell activation was used in the working example described in [0545], wherein human T cells were contacted with CD112/PVRL2-Ig in the presence or absence of a CD112R/PVRIG neutralizing mAb (clone 2H6, FIG. 2D), and the latter was found to enhance the costimulatory effect of CD112/PVRL2 on T cell activation. See [0159], [0168], [0545], and Figs 2D and 4C.  T cell activation can be detected by increased secretion of cytokines such as IFN-gamma, TNF-alpha, or IL-2 [0549].  Accordingly, Zhou also teaches the limitations of claims 91-93, 96-98 and 101-103, thereby anticipating these claims.




9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10. Claims 86-103 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20170240613; cited on IDS), optionally in view of Dewji et al. (US 20070231331; see entire document).

In the methods of claims 86-88, two polypeptides are contacted with each other in the presence of a candidate agent, which is deemed to inhibit binding of the two polypeptides if it inhibits binding of the two polypeptides.  If the two polypeptides are known to bind to each other, the recited methods appear tautological, or at the very least self-evident.

As discussed in section 8 above, Zhou teaches that CD112/PVRL2 is a ligand for CD112R/PVRIG (e.g. [0006]), i.e. the two polypeptides bind to each other.  Given this knowledge, the claimed methods are self-evident.

Furthermore, the assay formats of claims 86-88 were well-known and widely practiced in the art before the effective filing date of the claimed invention.  To illustrate, Dewji et al. (US 20070231331) teach and claim a method of assaying for inhibitors of Alzheimer’s disease by contacting a cell system comprising a first cell expressing beta-APP and a second cell expressing PS-1 with a candidate agent, and measuring the interaction of beta-APP with PS-1 (e.g. claim 29).

As pointed out in section 8 above, all of the specific elements recited in claims 86-103 are explicitly taught by Zhou.  These include:
a cell comprising an exogenous recombinant nucleic acid encoding a human PVRIG polypeptide, wherein the cell expresses the human PVRIG polypeptide (e.g. [0526], [0537]);
a cell comprising an exogenous recombinant nucleic acid encoding a human PVRL2 polypeptide, wherein the cell expresses the human PVRL2 polypeptide (e.g. [0540]);
an isolated human PVRIG polypeptide (e.g. [0538]);
an isolated human PVRL2 polypeptide (e.g. [0536]);
an assay wherein a PVRL2-expressing cell is contacted with a PVRIG polypeptide in the presence of a candidate agent comprising an antibody, in particular wherein the agent is an anti-PVRL2 antibody (e.g. [0540]), or an anti-PVRIG antibody (e.g. [0571)];
an assay wherein a candidate agent comprising an antibody is contacted with a population of T cells, and the resulting effect on T cell activation is determined (e.g. [0545]); T cell activation is detected e.g. by increased IFN-gamma production (e.g. [0549]).

The motivation to screen for anti-PVRIG antibodies which inhibit the binding of PVRIG with PVRL2 would have been provided at least by Zhou’s teachings that such antibodies enhance T cell responses and may promote anti-tumor immunity (e.g. [0215], [0548], [0549], [0568]-[0580]).  The expectation of success in identifying such antibodies would have been provided by the fact that Zhou actually produced such antibodies (Id).

Consequently, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12. Claims 86-103 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10550173.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of US ‘173.

Specifically, the method recited in claim 1, part (b) of US ‘173 is identical to the method recited in instant claim 87, comprising the same ingredients and method steps. Likewise, the method recited in claim 1, part (c) of US ‘173 is identical to the method recited in instant claim 88.

The method of instant claim 86 would be at once envisaged by a skilled artisan in view of the methods recited in claim 1 of US ‘173, for the same reasons as presented in section 8 above.  Alternatively, the method of instant claim 86 would be obvious over the methods recited in claim 1 of US ‘173, for the same reasons as presented in section 10 above.

The limitations of instant claims 89-103 are recited in claims 3-10 of US ‘173.



13. Conclusion: no claim is allowed.


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644